DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on 7/14/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because claims 1-15, 22 and 23 are drawn to an insertion tool for an implant. This is correctly classified in A61B 17/3468 and the applicant did not question this classification in their arguments. Claims 16-21 and 24 are drawn to a surgical method for the ear wherein cochlear electrodes are implanted. While the Examiner still believes that A6N1/0541 would best capture the claimed subject matter in the claims as the method is for implanting cochlear electrodes, A61F 11/00 is another example of where the method claims could be classified. Classification is an imprecise process and often there is no perfect classification, which is why most/all patents cite multiple classification symbols. Regardless, even if the inventions were classifiable together (which the Examiner does not believe to be the case), the Examiner also stated in the Requirement that the inventions would require a different field of search as defined by MPEP 808.02(C). This section of the MPEP clearly states that the mere use of “employing different search queries” would show burden. In this case, the Examiner would have to search for specific method steps found in claim 16 that are simply not present in the apparatus claims. Additionally, the method claims require structure not recited in the apparatus claims (e.g., that the first component and 
Additionally, the applicant argued that there is no evidence that claim 1 could be used without putting the tool in the cochlea. However, the evidence is in the claim itself, as the claim does not recite a cochlea whatsoever. The insertion tool of claim 1 could be used anywhere in the body. If it were required to be inserted in the cochlea, it would be claimed. Furthermore, claim 16 REQUIRES that a surgeon pushes on the insertion tool, while claims 1 and 10 make no such requirement, thus the shaft could be moved by non-manual means.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-21 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/14/2021.
Specification
The disclosure is objected to because of the following informalities: In the first paragraph, the continuity data should be updated to indicate that US App. No. 15/210,542 is now US Patent No. 10,543,125.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 7,792,586. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,909,349. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,415,208. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,543,125. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claim Objections
Claim 8 is objected to because of the following informalities: the claim recites “the reminder of the tool”. It should recite “the remainder of the tool.” Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The “means for entering a cochlea” has been disclosed as an elongate hollow body and the “means for pushing an electrode array” has been disclosed as a shaft.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-15 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Byers et al. (US 5,443,493, hereinafter Byers). 
Regarding claims 2-7, 10, 11 and 15, Byers discloses an insertion tool as seen in figures 2, 4 and 6. The tool comprises a housing 26+36 having a proximal end and a distal end. An insertion device 21 with a slit 22 is removably coupled to a distal portion of the insertion tool wherein the insertion device is an elongate hollow body configured to receive at least a portion of an electrode array 10 on lead 12/16, wherein the insertion device enters the cochlea (see figure 2, figure 4, Col. 3, lines 25-32 and Col. 4, lines 33-53). A continuous monolithic flexible cylindrical shaft 28 includes a bent portion (see figure 4), the shaft movable relative to the housing and the insertion device by moving thumb rest 32 that is on an axis oblique from an axis of the insertion device due to the bend, the shaft 28 extending along both axes (figure 4). As seen in figure 4, the shaft 28 extends through at least a part of the insertion device and the tool is configured such that movement of the shaft in a distal direction advances an electrode array away from the insertion tool into a cochlea (Col. 4, lines 54-66).
Regarding claim 8, as seen in figure 4, nothing touches the insertion device except for the distal end of the tool contacting the proximal end of the insertion device.
Regarding claim 9, the insertion device establishes the maximum outer diameter of the tool across its whole length (see figure 4).
Regarding claim 12, the slit is on the concave side of the tool (right side of image below divided by line).

    PNG
    media_image1.png
    452
    255
    media_image1.png
    Greyscale






Regarding claim 13, the line in the image below shows a plane along which the concavity extends which bisects the slit.

    PNG
    media_image2.png
    417
    266
    media_image2.png
    Greyscale

Regarding claim 14, as seen in figure 2, only the most distal portion of the insertion device 21 will enter the cochlea due to flange 38. The slit extends along this entire portion (see figures 2 and 4).
Regarding claim 22, the tool includes an actuation member 32 connected to the shaft through a longitudinally extending slot 34 that is truncated before the distal end of the housing
Regarding claim 23, the profile of the cross section shown in figure 3 is considered “faceted” as the term is not mentioned in the applicant’s original specification and thus the BRI of the term is merely its dictionary definition, that being “many-sided.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6,149,657
US 6,421,569
US 6,304,785
US 7,050,858
US 4,898,183
US 6,119,044
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792